DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim element “an expander configured to form the image on a pupil of a user” in claim 17 being structurally related to and/or working cooperatively with other elements of the claimed display device of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the first pixel lights and the second pixel lights corresponding to each other are incident on the optical scanner at a same time”. However, its parent claim recites the limitation “the first pixel lights and the second pixel lights corresponding to each other are incident on the optical scanner at adjacent times”. It is unclear how the first pixel lights and the second pixels lights could satisfy the two claimed conditions that are opposite to each other.
Claim 17 recites the limitation concerning the claimed display device further comprising “an expander configured to form the image on a pupil of a user”, which, however, is incomplete for omitting essential structural cooperative relationships of the claimed expander and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champion et al. (US 2012/0013852).
Regarding claim 1, Champion teaches a display device (Fig. 2 or Fig. 9) comprising: 
a first light source (Fig. 2: laser source 203; Fig. 9: laser source 903) configured to emit a plurality of first pixel lights (Fig. 2: beams 221 in different scanning directions; Fig. 9: beams 921 in different scanning directions) in each of which lights of a plurality of different wavelengths (Figs. 2 and 9: R1, G1 and B1 wavelengths) are mixed with one another; 
a second light source (Fig. 2: laser source 204; Fig. 9: laser source 904) configured to emit a plurality of second pixel lights (Fig. 2: beams 222 in different scanning directions; Fig. 9: beams 922 in different scanning directions) in each of which lights of a plurality of different wavelengths (Figs. 2 and 9: R2, G2 and B2 wavelengths) are mixed with one another; and 
an optical scanner (Fig. 2: spatial light modulator 211; Fig. 9: spatial light modulator 911) configured to output an image (Fig. 2: image 201 associated with raster pattern 213 applied to beams 221 and 222; Fig. 9: image associated with raster pattern 913 applied to beams 921 and 

Regarding claim 2, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, wherein at least one of the first light source or the second light source comprises: 
a first sub-light source (Figs. 2 and 9: red laser R1 in laser source 903, red laser R2 in laser source 904) configured to emit first light of a first wavelength; 
a second sub-light source (Figs. 2 and 9: green laser G1 in laser source 903, green laser G2 in laser source 904) configured to emit second light of a second wavelength; a third sub-light source configured to emit third light of a third wavelength; and 
a light mixing element (Fig. 2: optical alignment devices 214; Fig. 9: optical alignment devices equivalent to optical alignment devices 214 in Fig. 2 for combing beams from R1, G1 and B1 of laser source 902 and optical alignment devices equivalent to optical alignment devices 214 in Fig. 2 for combing beams from R2, G2 and B2 of laser source 903) configured to mix the first light, the second light, and the third light respectively emitted from the first sub-light source, the second sub-light source, and the third sub-light source.

claim 3, Champion teaches the display device of claim 2. Champion further teaches the display device of claim 2, wherein the light mixing element is further configured to mix the first light, the second light, and the third light by matching optical axes of the first light, the second light, and the third light (Figs. 2 and 9: see interpretation of light mixing element applied to claim 2).

Regarding claim 4, Champion teaches the display device of claim 2. Champion further teaches the display device of claim 2, wherein the light mixing element comprises at least one of a waveguide, a multiplexer, or a dichroic filter ([0040]: “Dichroic mirrors can be used as the optical alignment devices 214”).

Regarding claim 5, Champion teaches the display device of claim 2. Champion further teaches the display device of claim 2, wherein the first light, the second light, and the third light are red light, green light, and blue light, respectively (Figs. 2 and 9: R1 and R2 provide red light, G1 and G2 provide green light, B1 and B2 provide blue light).

Regarding claim 6, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, wherein the optical scanner (Fig. 2: spatial light modulator 211; Fig. 9: spatial light modulator 911) is further configured to form images (Fig. 2: image formed by beam 221 and image formed by beam 222; Fig. 9: image formed by beam 921 and image formed by beam 922) adjacent to each other in the external space by changing the travelling paths of first pixel lights and second pixel lights (Fig. 2: beams 221 of controlled 

Regarding claim 7, Champion teaches the display device of claim 6. Champion further teaches the display device of claim 6, wherein the optical scanner is further configured to form the images such that the first pixel lights and the second pixel lights corresponding to each other do not overlap with each other (Fig. 2: beam 221 and 222 do not overlap with each other; Fig. 9: beam 921 and 922 do not overlap with each other).

Regarding claim 8, Champion teaches the display device of claim 6. Champion further teaches the display device of claim 6, wherein the first pixel lights and the second pixel lights corresponding to each other are incident on the optical scanner at adjacent times (Fig. 2: for beams 221 and 222 not corresponding to adjacent odd and even lines, they are incident on spatial light modulator 911 at adjacent times; Fig. 9: for beams 921 and 922 not corresponding to adjacent odd and even lines, they are incident on spatial light modulator 911 at adjacent times) among the plurality of first pixel lights and the plurality of second pixel lights.

Regarding claim 9, Champion teaches the display device of claim 8. Champion further teaches the display device of claim 8, wherein the first pixel lights and the second pixel lights corresponding to each other are incident on the optical scanner at a same time (Fig. 2: for beams 221 and 222 corresponding to adjacent odd and even lines, they are incident on spatial 

Regarding claim 10, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, wherein the first light source and the second light source are further configured to alternately emit the plurality of first pixel lights and the plurality of second pixel lights one by one (Figs. 2-4; Examiner’s Note: for the same beam translator 225 to translate beam 1 and beam 2 to the same path as shown in Fig. 1, beam 1 and beam 2 are necessarily provided alternately, not simultaneously, considering the incent beam 1 and beam 2 are in different directions).

Regarding claim 12, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, further comprising: 
an optical axis adjusting element (Fig. 9: collective optical axis adjusting element formed by light translation element 990, beam adjust control equivalent to beam adjust control 226 of Fig. 2 and beam translator 925 equivalent to beam translator 225 of Fig. 2; [0051]) configured to adjust an optical axis of at least one of the plurality of first pixel lights or the plurality of second pixel lights such that the plurality of first pixel lights and the plurality of second pixel lights are incident in parallel on the optical scanner.

claim 13, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, wherein optical axes of the plurality of first pixel lights do not match optical axes of the plurality of second pixel lights (Fig. 9: before being incident on beam translator 925, beams 921 and 922 have optical axes not matching each other).

Regarding claim 14, Champion teaches the display device of claim 12. Champion further teaches the display device of claim 12, wherein the optical axis adjusting element comprises a beam splitter (Fig. 16: light translation element 1601 as one embodiment of light translation element 990 of Fig. 9, which includes polarizing beam splitter 1603).

Regarding claim 15, Champion teaches the display device of claim 14. Champion further teaches the display device of claim 14, wherein the beam splitter comprises at least one of a polarizing beam splitter (Fig. 16: polarizing beam splitter 1603) or a half mirror.

Regarding claim 16, Champion teaches the display device of claim 1. Champion further teaches the display device of claim 1, further comprising: 
a focus adjustment element (Fig. 18: lenses 1802) configured to adjust focal lengths of the plurality of first pixel lights and the plurality of second pixel lights.

Regarding claim 19, Champion teaches a method of operating a display device (Fig. 2 or Fig. 9), the method comprising: 

controlling an optical scanner (Fig. 2: spatial light modulator 211; Fig. 9: spatial light modulator 911) to output an image (Fig. 2: image associated with raster pattern 213 applied to beams 221 and 222: Fig. 9: image associated with raster pattern 913 applied to beams 921 and 922) including the plurality of first pixel lights and the plurality of second pixel lights by changing travelling paths of the plurality of first pixel lights and the plurality of second pixel lights over time (Fig. 2 or Fig. 9).

Regarding claim 20, Champion teaches the method of claim 19, wherein the controlling the first light source and the second light source comprises: 
controlling the first light source and the second light source to emit the plurality of first pixel lights and the plurality of second pixel lights alternately (Figs. 2 and 9).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatagi et al. (US 2013/0076800).
Regarding claim 1, Hatagi teaches a display device (Fig. 1) comprising: 
a first light source (Fig. 1: RGB light source 101) configured to emit a plurality of first pixel lights (Fig. 1: light beams from light source 101 in different scanning directions) in each of 
a second light source (Fig. 1: RGB light source 102) configured to emit a plurality of second pixel lights (Fig. 1: light beams from light source 102 in different scanning directions) in each of which lights of a plurality of different wavelengths (Fig. 1: R, G and B wavelengths) are mixed with one another; and 
an optical scanner (Fig. 1: scan element 106) configured to output an image (Fig. 1: image formed by spots 110 and spots 111) including the plurality of first pixel lights and the plurality of second pixel lights to an external space by sequentially changing travelling paths of the plurality of first pixel lights and the plurality of second pixel lights (Fig. 1: scan element 106 including scan mirror 105 for sequentially changing travelling paths of beams from light sources 101 and 102).

Regarding claim 11, Hatagi teaches the display device of claim 1. Hatagi further teaches the display device of claim 1, wherein the plurality of first pixel lights and the plurality of second pixel lights have different polarization characteristics (Fig. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatagi et al. (US 2013/0076800) in view of Bartlett et al. (US Patent No. 11,131,796).
Regarding claim 17, Hatagi teaches the display device of claim 1. Hatagi does not further teach the display device of claim 1, further comprising: 
an expander configured to form the image on a pupil of a user.
The differentiating limitation indicates that the instant invention is used in the field of near eye display. It is not new applying a light beam projecting technique to a near eye display.
Bartlett, for instance, teaches in Fig. 5 a near eye display based on a light beam projecting technique includes at least a pupil expander 538.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Hatagi’s technique with Bartlett’s technique to gain more market share for near eye display products. 

Regarding claim 18, Hatagi teaches the display device of claim 1. Hatagi does not further teach the display device of claim 1, wherein the display device is a head mounted display.
Bartlett, however, teaches in Fig. 5 the display device is a head mounted display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Hatagi’s technique with Bartlett’s technique to gain more market share for near eye display products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693